This action was brought originally in the Trumbull Common Pleas by Louis Liebman, in which a partition to certain real estate was sought. . .
It appears that Liebman and Roy A. Gerstle were tenants in common of certain real estate during the time that Gerstle and one Alma C. Goodman were husband and wife. A divorce was granted to Goodman by reason of the aggression of Gerstle and in the decree a dower right in said property was given to Goodman. Subsequently, the- parties re-married and in the instant actio nGoodman claims a dower interest in said property.
The Court of Appeals found that Gerstle was the owner of an undivided one-half interest and that Liebman owned in fee an undivided interest and further that Goodman was not entitled to any of the proceeds from the sale.
Goodman, in the Supreme Court, contends:
That under the decree of the ourt which granted the divorce she should be entitled to the dower interest in said property.